      Case 2:17-cv-10721-JTM-JVM Document 297 Filed 12/16/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM; JANE
 DOE; TIFFANY LACROIX; FAYONA                     Civil Action No. 17-10721
 BAILEY; JOHN ROE; and SILENCE IS
 VIOLENCE,                                        Section H
                                                  Judge Jane Triche Milazzo
        Plaintiffs,
                                                  Division 1
 v.                                               Magistrate Judge Janis van Meerveld

 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 IAIN DOVER; JASON NAPOLI; ARTHUR
 MITCHELL; TIFFANY TUCKER;
 MICHAEL TRUMMEL; MATTHEW
 HAMILTON; INGA PETROVICH; LAURA
 RODRIGUE; SARAH DAWKINS; and
 JOHN DOE, in their individual capacities,

        Defendants.


  REQUEST FOR ORAL ARGUMENT ON MOTION FOR SUMMARY JUDGMENT
   ON RENATA SINGLETON’S CLAIMS AGAINST INDIVIDUAL DEFENDANTS

       Pursuant to Local Rule 78.1, Defendants Graymond Martin, David Pipes, and Arthur

Mitchell, through undersigned counsel, respectfully request oral argument on their Motion for

Summary Judgment on Renata Singleton’s Claims Against Individual Defendants, Doc. No. 279.




                                             1
Case 2:17-cv-10721-JTM-JVM Document 297 Filed 12/16/20 Page 2 of 2




                                    Respectfully submitted,
                                     /s/ Matthew J. Paul
                                    Richard C. Stanley, 8487
                                    W. Raley Alford, III, 27354
                                    Matthew J. Paul, 37004
                                    Patrick M. Bollman, 38674
                                    STANLEY, REUTER, ROSS, THORNTON
                                     & ALFORD, LLC
                                    909 Poydras Street, Suite 2500
                                    New Orleans, Louisiana 70112
                                    Telephone: (504) 523-1580
                                    Facsimile: (504) 524-0069

                                    Counsel for Graymond Martin, David
                                    Pipes, and Arthur Mitchell




                                2
